Exhibit 10.2

EXECUTION VERSION

ONE GAS, INC.

SUPPLEMENTAL INDENTURE NO. 1

$300,000,000 2.070% Senior Notes due 2019

$300,000,000 3.610% Senior Notes due 2024

$600,000,000 4.658% Senior Notes due 2044

THIS SUPPLEMENTAL INDENTURE NO. 1, dated as of January 27, 2014 (the
“Supplemental Indenture”), among ONE GAS, INC., an Oklahoma corporation (the
“Company”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as trustee (the “Trustee”).

RECITALS OF THE COMPANY:

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of the date hereof (the “Indenture”), providing for the
issuance from time to time of one or more series of Securities (as defined in
the Indenture);

WHEREAS, Article Nine of the Indenture provides for various matters with respect
to any series of Securities issued under the Indenture to be established in an
indenture supplemental to the Indenture;

WHEREAS, Section 9.1(7) of the Indenture provides that the Company and the
Trustee may enter into an indenture supplemental to the Indenture to establish
the form or terms of Securities of any series as permitted by Sections 2.1 and
3.1 of the Indenture; and

WHEREAS, all the conditions and requirements necessary to make this Supplemental
Indenture, when duly executed and delivered, a valid and binding agreement in
accordance with its terms and for the purposes herein expressed, have been
performed and fulfilled.

NOW THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises and the issuance of the series of
Securities provided for herein, the Company and the Trustee mutually covenant
and agree for the equal and proportionate benefit of the respective Holders of
the Securities of each such series as follows:

ARTICLE ONE

RELATION TO INDENTURE; DEFINITIONS; RULES OF CONSTRUCTION

Section 1.1 Relation to Indenture. This Supplemental Indenture constitutes an
integral part of the Indenture.



--------------------------------------------------------------------------------

Section 1.2 Definitions. For all purposes of this Supplemental Indenture, the
following terms shall have the respective meanings set forth in this Section.

“2019 Notes” means the 2.070% Senior Notes due 2019.

“2024 Notes” means the 3.610% Senior Notes due 2024.

“2044 Notes” means the 4.658% Senior Notes due 2044.

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Regulation S Global Note or beneficial interest therein, the rules
and procedures of the Depository for such Global Note, Euroclear and
Clearstream, in each case to the extent applicable to such transaction and as in
effect from time to time.

“Clearstream” means Clearstream Banking, societe anonyme, Luxembourg.

“Definitive Note” means a certificated Initial Note or Exchange Note (bearing
the Restricted Notes Legend if the transfer of such Note is restricted by
applicable law) that does not include the Global Notes Legend.

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.

“Exchange Notes” means the Notes of the Company issued in exchange for Initial
Notes pursuant to the Indenture and this Supplemental Indenture in connection
with the Registered Exchange Offer.

“Global Notes” shall have the meaning set forth in Section 2.4(b) of this
Supplemental Indenture.

“Global Notes Legend” means the legend set forth in Exhibits A1 and A2 to this
Supplemental Indenture.

“Initial Notes” means the Rule 144A Notes and the Regulation S Notes.

“Initial Purchasers” means Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC,
RBS Securities Inc. and the other initial purchasers listed on Schedule I to the
Purchase Agreement.

“Notes” means the 2019 Notes, the 2024 Notes and the 2044 Notes.

“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depository) or any successor person thereto, who will initially
be the Trustee.

“Original Issue Date” means January 27, 2014.

 

2



--------------------------------------------------------------------------------

“Participant” means members of, or participants in, the Depository.

“Purchase Agreement” means the Purchase Agreement, dated January 13, 2014, among
the Company and Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC and RBS
Securities Inc., as representatives of the initial purchasers listed on Schedule
I thereto.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Registered Exchange Offer” means the offer by the Company, pursuant to the
Registration Rights Agreement, to certain Holders of Initial Notes, to issue and
deliver to such Holders, in exchange for their Initial Notes, a like aggregate
principal amount of Exchange Notes registered under the Securities Act.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
January 27, 2014, among the Company and Morgan Stanley & Co. LLC, J.P. Morgan
Securities LLC and RBS Securities Inc., as representatives of the initial
purchasers listed in Schedule I to the Purchase Agreement.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Global Notes” shall have the meaning set forth in Section 2.4(b)
of this Supplemental Indenture.

“Regulation S Notes” means all Notes offered and sold outside the United States
in reliance on Regulation S.

“Restricted Notes Legend” means the legend set forth in Section 2.5(e)(i) of
this Supplemental Indenture.

“Restricted Period” with respect to any Notes means the period of 40 consecutive
days beginning on and including the later of (i) the day on which such Notes are
first offered to persons other than distributors (as defined in Regulation S
under the Securities Act) in reliance on Regulation S and (ii) the Original
Issue Date with respect to such Notes.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Global Notes” shall have the meaning set forth in Section 2.4(b) of
this Supplemental Indenture.

“Rule 144A Notes” means all Notes offered and sold to QIBs in reliance on Rule
144A.

“Securities Act” means the Securities Act of 1933, as amended.

“Separation” means the separation of the natural gas distribution business of
ONEOK, Inc., as contemplated in the Separation and Distribution Agreement
between ONEOK, Inc. and the Company dated as of January 14, 2014.

 

3



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a registration statement filed by the
Company in connection with the offer and sale of the Initial Notes pursuant to
Section 2(b) of the Registration Rights Agreement.

“Special Mandatory Redemption Date” means the fifteenth business day following
the earlier to occur of (1) July 31, 2014, and (2) the date that the Company
notifies the Trustee that the Separation has been abandoned or makes a public
announcement to that effect (or if such day is not a business day, the first
business day thereafter).

“Special Mandatory Redemption Notice” means a notice to Holders of the Notes
that such Notes shall be redeemed and specifying the Special Mandatory
Redemption Date and such other information as required, to the extent
applicable, by Section 1.6 of the Indenture.

“Special Mandatory Redemption Price” shall have the meaning set forth in
Section 3.1 of this Supplemental Indenture.

“Transfer Restricted Notes” means Definitive Notes and any other Notes that bear
or are required to bear the Restricted Notes Legend.

Section 1.3 Rules of Construction. For all purposes of this Supplemental
Indenture:

(a) capitalized terms used herein without definition shall have the meanings
specified in the Indenture;

(b) all references herein to Articles and Sections, unless otherwise specified,
refer to the corresponding Articles and Sections of this Supplemental Indenture;

(c) the terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Supplemental Indenture; and

(d) in the event of a conflict with the definition of terms in the Indenture,
the definitions in this Supplemental Indenture shall control.

ARTICLE TWO

THE SECURITIES

Section 2.1 Title of the Notes. There shall be (i) a series of Securities
designated the 2.070% Senior Notes due 2019, (ii) a series of Securities
designated the 3.610% Senior Notes due 2024 and (iii) a series of Securities
designated the 4.658% Senior Notes due 2044.

Section 2.2 Initial Principal Amount. The 2.070% Senior Notes due 2019 will be
initially issued in an aggregate principal amount of $300,000,000, the 3.610%
Senior Notes due 2024 will be initially issued in an aggregate principal amount
of $300,000,000, and the 4.658% Senior Notes due 2044 will be initially issued
in an aggregate principal amount of $600,000,000.

 

4



--------------------------------------------------------------------------------

Section 2.3 Reserved.

Section 2.4 Form and Dating.

(a) General. The 2019 Notes and the Trustee’s certificate of authentication
shall be substantially in the form of Exhibit A1 hereto. The 2024 Notes and the
Trustee’s certificate of authentication shall be substantially in the form of
Exhibit A2 hereto. The 2044 Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A3 hereto. The
Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage. Each Note shall be dated the date of its authentication.
The Notes shall be in denominations of $2,000 and integral multiples of $1,000
in excess thereof.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Supplemental Indenture, and the Company and the
Trustee, by their execution and delivery of this Supplemental Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent any provision of any Note conflicts with the express provisions of
this Supplemental Indenture, the provisions of this Supplemental Indenture shall
govern and be controlling.

The Initial Notes issued on the date hereof will be (i) offered and sold
pursuant to the Purchase Agreement and (ii) resold initially only to (a) QIBs in
reliance on Rule 144A and (b) Persons other than U.S. Persons (as defined in
Regulation S) in reliance on Regulation S. Such Initial Notes may thereafter be
transferred to, among others, QIBs and purchasers in reliance on Regulation S.

The Company hereby designates The Depository Trust Company as the initial
Depository for the Global Notes.

(b) Global Notes. The Rule 144A Notes shall be issued initially in the form of
one or more notes in registered, global form (collectively, the “Rule 144A
Global Notes”) and the Regulation S Notes shall be issued initially in the form
of one or more temporary notes in registered, global form (collectively, the
“Regulation S Global Notes”), in each case without interest coupons and bearing
the Global Notes Legend and Restricted Notes Legend, which shall be deposited on
behalf of the purchasers of the Notes represented thereby with the Notes
Custodian, and registered in the name of the Depository or a nominee of the
Depository, duly executed by the Company and authenticated by the Trustee as
provided in the Indenture. Beneficial ownership interests in the Regulation S
Global Notes shall not be exchangeable for interests in the Rule 144A Global
Notes or any other Note without a Restricted Notes Legend until the expiration
of the Restricted Period. The Rule 144A Global Notes and the Regulation S Global
Notes are collectively referred to herein as “Global Notes.” The aggregate
principal amount of the Global Notes may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depository
or its nominee as hereinafter provided.

(c) Book-Entry Provisions. This Section 2.4(c) shall apply only to a Global Note
deposited with or on behalf of the Depository. The Company shall execute and the
Trustee shall, in accordance with this Section 2.4(c) and pursuant to an order
of the Company, authenticate and deliver initially one or more Global Notes that
(a) shall be registered in the name of the Depository for such Global Note or
Global Notes or the nominee of such Depository and (b) shall be delivered by the
Trustee to such Depository or pursuant to such Depository’s instructions or held
by the Trustee as Notes Custodian.

 

5



--------------------------------------------------------------------------------

Participants shall have no rights under the Indenture with respect to any Global
Note held on their behalf by the Depository or by the Trustee as Notes Custodian
or under such Global Note, and the Depository may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner of
such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Trustee or any agent of the
Company or the Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depository or impair, as between the
Depository and its Participants, the operation of customary practices of such
Depository governing the exercise of the rights of a holder of a beneficial
interest in any Global Note.

(d) Definitive Notes. Except as provided in Section 2.6, owners of beneficial
interests in Global Notes will not be entitled to receive physical delivery of
certificated Notes.

Section 2.5 Transfer and Exchange.

(a) Transfer and Exchange of Definitive Notes. When Definitive Notes are
presented to the Security Registrar with a request:

(i) to register the transfer of such Definitive Notes; or

(ii) to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations, the Security Registrar shall
register the transfer or make the exchange as requested if its reasonable
requirements for such transaction are met; provided, however, that the
Definitive Notes surrendered for transfer or exchange:

(A) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Security Registrar, duly
executed by the Holder thereof or his attorney duly authorized in writing; and

(B) are accompanied by the following additional information and documents, as
applicable:

(x) if such Definitive Notes are being delivered to the Security Registrar by a
Holder for registration in the name of such Holder, without transfer, a
certification from such Holder to that effect (in the form set forth on the
reverse side of the Initial Note); or

(y) if such Definitive Notes are being transferred to the Company, a
certification to that effect (in the form set forth on the reverse side of the
Initial Note); or

 

6



--------------------------------------------------------------------------------

(C) if such Definitive Notes are being transferred pursuant to an exemption from
registration in accordance with Rule 144 under the Securities Act or in reliance
upon another exemption from the registration requirements of the Securities Act,
(i) a certification to that effect (in the form set forth on the reverse side of
the Initial Note) and (ii) if the Company or Security Registrar so requests, an
opinion of counsel or other evidence reasonably satisfactory to it as to the
compliance with the restrictions set forth in the legend set forth in
Section 2.5(e)(i) of this Supplemental Indenture.

(b) Restrictions on Transfer of a Definitive Note for a Beneficial Interest in a
Global Note. A Definitive Note may not be exchanged for a beneficial interest in
a Global Note except upon satisfaction of the requirements set forth below. Upon
receipt by the Trustee of a Definitive Note, duly endorsed or accompanied by a
written instrument of transfer in form reasonably satisfactory to the Company
and the Security Registrar, together with:

(i) certification (in the form set forth on the reverse side of the Initial
Note) that such Definitive Note is being transferred (a) to a QIB in accordance
with Rule 144A or (b) outside the United States in an offshore transaction
within the meaning of Regulation S and in compliance with Rule 904 under the
Securities Act; and

(ii) written instructions directing the Trustee to make, or to direct the Notes
Custodian to make, an adjustment on its books and records with respect to such
Global Note to reflect an increase in the aggregate principal amount of the
Notes represented by the Global Note, such instructions to contain information
regarding the Depository account to be credited with such increase, then the
Trustee shall cancel such Definitive Note and cause, or direct the Notes
Custodian to cause, in accordance with the standing instructions and procedures
existing between the Depository and the Notes Custodian, the aggregate principal
amount of Notes represented by the Global Note to be increased by the aggregate
principal amount of the Definitive Note to be exchanged and shall credit or
cause to be credited to the account of the Person specified in such instructions
a beneficial interest in the Global Note equal to the principal amount of the
Definitive Note so canceled. If no Global Notes are then outstanding and the
Global Note has not been previously exchanged for certificated securities
pursuant to Section 2.6 of this Supplemental Indenture, the Company shall issue
and the Trustee shall authenticate, upon receipt of a Company Order, a new
Global Note in the appropriate principal amount.

(c) Transfer and Exchange of Global Notes.

(i) The transfer and exchange of Global Notes or beneficial interests therein
shall be effected through the Depository, in accordance with this Supplemental
Indenture (including applicable restrictions on transfer set forth herein, if
any) and the procedures of the Depository therefor. A transferor of a beneficial
interest in a Global Note shall deliver a written order given in accordance with
the Depository’s procedures containing information regarding the participant
account of the Depository to be credited with a beneficial interest in such
Global Note or another Global Note and such account shall be credited in
accordance with such order with a beneficial interest in the applicable

 

7



--------------------------------------------------------------------------------

Global Note and the account of the Person making the transfer shall be debited
by an amount equal to the beneficial interest in the Global Note being
transferred. Transfers by an owner of a beneficial interest in a Rule 144A
Global Note to a transferee who takes delivery of such interest through a
Regulation S Global Note, whether before or after the expiration of the
Restricted Period, shall be made only upon receipt by the Trustee of a
certification from the transferor to the effect that such transfer is being made
in accordance with Rules 903 or 904 of Regulation S or (if available) Rule 144
under the Securities Act and that, if such transfer is being made prior to the
expiration of the Restricted Period, the interest transferred shall be held
immediately thereafter through Euroclear or Clearstream.

(ii) If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note, the Security
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Global Note to which such interest is being transferred
in an amount equal to the principal amount of the interest to be so transferred,
and the Security Registrar shall reflect on its books and records the date and a
corresponding decrease in the principal amount of the Global Note from which
such interest is being transferred.

(iii) Notwithstanding any other provisions of this Supplemental Indenture (other
than the provisions set forth in Section 2.6 of this Supplemental Indenture), a
Global Note may not be transferred as a whole except by the Depository to a
nominee of the Depository or by a nominee of the Depository to the Depository or
another nominee of the Depository or by the Depository or any such nominee to a
successor Depository or a nominee of such successor Depository.

(iv) In the event that a Global Note is exchanged for Definitive Notes pursuant
to Section 2.6 of this Supplemental Indenture prior to the consummation of the
Registered Exchange Offer or the effectiveness of the Shelf Registration
Statement with respect to such Notes, such Notes may be exchanged only in
accordance with such procedures as are substantially consistent with the
provisions of this Section 2.5 (including the certification requirements set
forth on the reverse of the Initial Notes intended to ensure that such transfers
comply with Rule 144, Rule 144A, Regulation S or such other applicable exemption
from registration under the Securities Act, as the case may be) and such other
procedures as may from time to time be adopted by the Company.

(d) Restrictions on Transfer of Regulation S Global Notes.

(i) Prior to the expiration of the Restricted Period, interests in a Regulation
S Global Note may only be held through Euroclear or Clearstream. During the
Restricted Period, beneficial ownership interests in a Regulation S Global Note
may only be sold, pledged or transferred through Euroclear or Clearstream in
accordance with the Applicable Procedures and only (a) to the Company, (b) so
long as such security is eligible for resale pursuant to Rule 144A, to a person
whom the selling holder reasonably believes is a QIB that purchases for its own
account or for the account of a QIB to whom notice is given that the resale,
pledge or transfer is being made in reliance on Rule 144A,

 

8



--------------------------------------------------------------------------------

(c) in an offshore transaction in accordance with Regulation S, (d) pursuant to
an available exemption from registration under the Securities Act or
(e) pursuant to an effective registration statement under the Securities Act, in
each case in accordance with any applicable securities laws of any state of the
United States. Prior to the expiration of the Restricted Period, transfers by an
owner of a beneficial interest in a Regulation S Global Note to a transferee who
takes delivery of such interest through a Rule 144A Global Note shall be made
only in accordance with the Applicable Procedures, pursuant to Rule 144 of the
Securities Act or Rule 144A and upon receipt by the Trustee of a written
certification from the transferor of the beneficial interest in the form
provided on the reverse of the Initial Note to the effect that such transfer is
being made to a person whom the transferor reasonably believes is a QIB within
the meaning of Rule 144A in a transaction meeting the requirements of Rule 144A.
Such written certification shall no longer be required after the expiration of
the Restricted Period. In the case of a transfer of a beneficial interest in a
Regulation S Global Note for an interest in a Rule 144A Global Note, the
transferee must, at the request of the Company, deliver an opinion of counsel
reasonably acceptable to the Company stating that the proposed transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

(ii) Upon the expiration of the Restricted Period, beneficial ownership
interests in a Regulation S Global Note shall be transferable in accordance with
applicable law and the other terms of the Indenture.

(e) Legends for Notes.

(i) Except as permitted by the following paragraphs (ii), (iii), (iv) or
(v) each Note certificate evidencing the Global Notes and the Definitive Notes
(and all Notes issued in exchange therefor or in substitution thereof) shall
bear a legend in substantially the following form (each defined term in the
legend being defined as such for purposes of the legend only):

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR

 

9



--------------------------------------------------------------------------------

OF THIS SECURITY), ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/
OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED
UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

Each Note evidencing a Global Note offered and sold to QIBs pursuant to Rule
144A shall bear a legend in substantially the following form:

EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS
SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

Each Definitive Note shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

(ii) Upon any sale or transfer of a Transfer Restricted Note that is a
Definitive Note, the Security Registrar shall permit the Holder thereof to
exchange such Transfer Restricted Note for a Definitive Note that does not bear
the legends set forth above and rescind any restriction on the transfer of such
Transfer Restricted Note if the Holder certifies in writing to the Security
Registrar that its request for such exchange was made in reliance on Rule 144
(such certification to be in the form set forth on the reverse of the Initial
Note).

 

10



--------------------------------------------------------------------------------

(iii) After a transfer of any Initial Notes during the period of the
effectiveness of a Shelf Registration Statement with respect to such Initial
Notes, as the case may be, all requirements pertaining to the Restricted Notes
Legend on such Initial Notes shall cease to apply and the requirements that any
such Initial Notes be issued in global form shall continue to apply.

(iv) Upon the consummation of a Registered Exchange Offer with respect to the
Initial Notes pursuant to which Holders of such Initial Notes are offered
Exchange Notes in exchange for their Initial Notes, all requirements pertaining
to Initial Notes that Initial Notes be issued in global form shall continue to
apply, and Exchange Notes in global form without the Restricted Notes Legend
shall be available to Holders that exchange such Initial Notes in such
Registered Exchange Offer.

(v) Upon a sale or transfer after the expiration of the Restricted Period of any
Initial Note acquired pursuant to Regulation S, all requirements that such
Initial Note bear the Restricted Notes Legend shall cease to apply and the
requirements requiring any such Initial Note be issued in global form shall
continue to apply.

(f) Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for Definitive Notes,
transferred, redeemed, repurchased or canceled, such Global Note shall be
returned by the Depository to the Trustee for cancellation or retained and
canceled by the Trustee. At any time prior to such cancellation, if any
beneficial interest in a Global Note is exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, the principal amount of Notes represented by such
Global Note shall be reduced and an adjustment shall be made on the books and
records of the Trustee (if it is then the Notes Custodian for such Global Note)
with respect to such Global Note, by the Trustee or the Notes Custodian, to
reflect such reduction.

(g) Obligations with Respect to Transfers and Exchanges of Notes.

(i) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate, Definitive Notes and Global Notes at
the Security Registrar’s request.

(ii) No service charge shall be made for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax, assessments, or similar governmental charge payable in connection
therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchange or transfer pursuant to Sections 3.4,
9.6 or 11.7 of the Indenture).

(h) Prior to the due presentation for registration of transfer of any Note, the
Company, the Trustee, the Paying Agent or the Security Registrar may deem and
treat the person in whose name a Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal of and interest on
such Note and for all other purposes whatsoever, whether or not such Note is
overdue, and none of the Company, the Trustee, the Paying Agent or the Security
Registrar shall be affected by notice to the contrary.

 

11



--------------------------------------------------------------------------------

(i) The Company shall not be required to make and the Security Registrar need
not register transfers or exchanges of Notes selected for redemption (except, in
the case of Notes to be redeemed in part, the portion thereof not to be
redeemed) or any Notes for a period of 15 days before the mailing of a notice of
redemption of Notes to be redeemed.

(j) All Notes issued upon any transfer or exchange pursuant to the terms of this
Supplemental Indenture shall evidence the same Debt and shall be entitled to the
same benefits under the Indenture as the Notes surrendered upon such transfer or
exchange.

(k) No Obligation of the Trustee.

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depository or any
other Person with respect to the accuracy of the records of the Depository or
its nominee or of any participant or member thereof, with respect to any
ownership interest in the Notes or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depository) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Notes shall be given or made only to the registered Holders (which
shall be the Depository or its nominee in the case of a Global Note). The rights
of beneficial owners in any Global Note shall be exercised only through the
Depository subject to the applicable rules and procedures of the Depository. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Supplemental Indenture or under applicable law with respect to any transfer of
any interest in any Note (including any transfers between or among Depository
participants, members or beneficial owners in any Global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Supplemental Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.

Section 2.6 Definitive Notes.

(a) A Global Note deposited with the Depository or with the Trustee as Notes
Custodian pursuant to Section 2.4 of this Supplemental Indenture shall be
transferred to the beneficial owners thereof in the form of Definitive Notes in
an aggregate principal amount equal to the principal amount of such Global Note,
in exchange for such Global Note, only if such transfer complies with
Section 2.5 of this Supplemental Indenture and (i) the Depository (A) notifies
the Company that the Depository is no longer willing or able to act as a
depositary or clearing system for the Notes or (B) ceases to be a “clearing
agency” registered under the Securities Exchange Act of 1934, as amended, and,
in either event, a successor depositary or clearing system is not appointed by
the Company within 90 days of such notice or cessation,

 

12



--------------------------------------------------------------------------------

(ii) the Company, in its sole discretion, notifies the Trustee in writing that
it elects to cause the issuance of Definitive Notes under the Indenture, or
(iii) upon the occurrence and continuation of an Event of Default and the
Depository notifies the Trustee of its decision to exchange the Global Note for
Definitive Notes.

(b) Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.6 shall be surrendered by the Depository to the
Trustee, to be so transferred, in whole or from time to time in part, without
charge, and upon Company Order the Trustee shall authenticate and deliver, upon
such transfer of each portion of such Global Note, an equal aggregate principal
amount of Definitive Notes of authorized denominations. Any portion of a Global
Note transferred pursuant to this Section 2.6 shall be executed, authenticated
and delivered only in denominations of $2,000 of principal amount and any
integral multiple of $1,000 in excess thereof and registered in such names as
the Depository shall direct. Any certificated Initial Note in the form of a
Definitive Note delivered in exchange for an interest in the Global Note shall,
except as otherwise provided by Section 2.5 of this Supplemental Indenture, bear
the Restricted Notes Legend.

(c) The registered Holder of a Global Note may grant proxies and otherwise
authorize any Person, including Participants and Persons that may hold interests
through Participants, to take any action which a Holder is entitled to take
under the Indenture or the Notes.

(d) In the event of the occurrence of any of the events specified in
Section 2.6(a)(i), (ii) or (iii), the Company will promptly make available to
the Trustee a reasonable supply of Definitive Notes in fully registered form
without interest coupons.

ARTICLE THREE

SPECIAL MANDATORY REDEMPTION

Section 3.1 If, for any reason, the Separation is not completed on or before
July 31, 2014, or if the Company notifies the Trustee prior to July 31, 2014
that the Separation has been abandoned or makes a public announcement to that
effect, then the Company shall redeem the Notes on the Special Mandatory
Redemption Date at a special mandatory redemption price equal to 101% of the
principal amount thereof plus accrued and unpaid interest to, but not including,
the Special Mandatory Redemption Date (the “Special Mandatory Redemption
Price”).

Section 3.2 Section 11.4 of the Indenture shall not apply in connection with a
Special Mandatory Redemption pursuant to this Article 3. The Special Mandatory
Redemption Notice shall be mailed or electronically delivered according to the
procedures of The Depository Trust Company, with a copy to the Trustee, promptly
after the occurrence of the event triggering such special mandatory redemption
to each Holder at such Holder’s registered address. At the Company’s request,
the Special Mandatory Redemption Notice may be given by the Trustee in the name
and at the expense of the Company.

 

13



--------------------------------------------------------------------------------

Section 3.3 If funds sufficient to pay the Special Mandatory Redemption Price of
all of the Notes to be redeemed on the Special Mandatory Redemption Date are
deposited with a paying agent or the Trustee on or before such Special Mandatory
Redemption Date, then on and after such Special Mandatory Redemption Date, the
Notes shall cease to bear interest and, other than the right to receive the
Special Mandatory Redemption Price, all rights under such Notes shall terminate.

Section 3.4 Notwithstanding anything to the contrary, the form of the Separation
may be modified at any time, in each case, without the consent of any Holder of
the Notes.

ARTICLE FOUR

MISCELLANEOUS PROVISIONS

Section 4.1 Ratification. The Indenture, as supplemented and amended by this
Supplemental Indenture, is in all respects hereby adopted, ratified and
confirmed.

Section 4.2 Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, and all such counterparts shall together constitute but one and the
same instrument.

Section 4.3 Governing Law. THIS SUPPLEMENTAL INDENTURE AND EACH SECURITY SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

Section 4.4 Conflict with Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with a provision of the Trust Indenture Act that is
required under such Act to be a part of and govern this Supplemental Indenture,
the latter provision shall control. If any provision of this Supplemental
Indenture modifies or excludes any provision of the Trust Indenture Act that may
be so modified or excluded, the latter provision shall be deemed to apply to
this Supplemental Indenture as so modified or to be excluded, as the case may
be.

[signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
No. 1 to be duly executed as of the day and year first above written.

 

ONE GAS, INC.

By:

 

 

 

Name:

 

Title:

U.S. BANK NATIONAL ASSOCIATION,

        as Trustee

By:

 

 

 

Name:

 

Title: